Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) between Stewart Enterprises, Inc.,
a Louisiana corporation (the “Company”), and Thomas M. Kitchen (the “Employee”
or the “Executive”) is dated effective as of February 24, 2011.
W I T N E S S E T H:
     WHEREAS, Employee is currently employed by the Company;
     WHEREAS, the Company desires to retain the services of Employee pursuant to
the terms of this Agreement, subject to Employee’s acceptance of the conditions
stated herein;
     WHEREAS, Employee wishes to be employed by the Company in consideration of
the compensation and benefits set forth herein and pursuant to the terms hereof;
     WHEREAS, during the course of his employment with the Company, Employee
will have received extensive and unique knowledge, training and education in,
and access to resources involving, the Death Care Business (as defined below) at
a substantial cost to the Company, which Employee acknowledges will
substantially enhance Employee’s skills and knowledge in such business;
     WHEREAS, during the course of his employment with the Company, Employee
will have received access to and information about the Company’s customers,
suppliers, joint venture partners and others having important commercial
relationships with the Company, the preservation of which the Employee
acknowledges are vital to the continuing commercial success of the Company;
     WHEREAS, during the course of his employment with the Company, Employee
will continue to have access to valuable oral and written information, knowledge
and data relating to the business and operations of the Company and its
subsidiaries that is non-public, confidential or proprietary in nature and is
particularly useful in the Death Care Business; and
     WHEREAS, in view of the training provided by the Company to Employee, its
cost to the Company, the importance of maintaining continuing favorable
relationships with customers, suppliers, partners and others, and the need for
the Company to be protected against disclosures by Employee of the Company’s and
its subsidiaries’ trade secrets and other non-public, confidential or
proprietary information, the Company and Employee desire, among other things, to
prohibit Employee from disclosing or utilizing, outside the scope and term of
his employment with the Company, any non-public, confidential or proprietary
information, knowledge and data relating to the business and operations of the
Company or its subsidiaries received by Employee during the course of his
employment, and to restrict the ability of Employee to compete with the Company
or its subsidiaries for a limited period of time;
     NOW, THEREFORE, for and in consideration of the continued employment of
Employee by the Company and the payment of salary, benefits and other
compensation to Employee by the Company, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
EMPLOYMENT CAPACITY AND TERM
     Section 1.1 Capacity and Duties of Employee. The Employee is employed by
the Company to render services on behalf of the Company in the capacity set
forth in Appendix A hereto, as such Appendix may be amended or supplemented from
time to time (as so amended or supplemented, “Appendix A”). The Employee shall
perform such duties, consistent with the Employee’s job title, as are assigned
to the title or titles held by the Employee as set forth from time to time in
the Company’s Bylaws and such other duties as may be prescribed from time to
time by the Company’s Board of Directors (the “Board”).
     Section 1.2 Employment Term. The term of Employee’s employment under this
Agreement (the “Employment Term”) shall commence on the Agreement Date and shall
continue through April 7, 2014, subject to extension as provided in Section 5.3
in the event of a Change of Control (as defined in Section 5.2), and subject to
any earlier termination of Employee’s status as an employee pursuant to this
Agreement.
     Section 1.3 Devotion to Responsibilities. During the Employment Term, the
Employee shall devote all of his business time to the business of the Company,
shall use his best efforts to perform faithfully and efficiently his duties
under this Agreement, and shall not engage in or be employed by any other
business; provided, however, that nothing herein shall prohibit the Employee
from (a) serving as a member of the board of directors, board of trustees or the
like of any for-profit or non-profit entity that does not compete with the
Company, or performing services of any type for any civic or community entity,
whether or not the Employee receives compensation therefor, (b) investing his
assets in such form or manner as shall require no more than nominal services on
the part of the Employee in the operation of the business of the entity in which
such investment is made, or (c) serving in various capacities with, and
attending meetings of, industry or trade groups and associations, as long as the
Employee’s activities permitted by clauses (a), (b) and (c) above do not
materially and unreasonably interfere with the ability of the Employee to
perform the services and discharge the responsibilities required of him under
this Agreement. Notwithstanding clause (b) above, during the Employment Term,
the Employee may not beneficially own more than 2% of the equity interests of a
business organization required to file periodic reports with the Securities and
Exchange Commission under the Securities Exchange Act of 1934 (the “Exchange
Act”) and may not beneficially own more than 2% of the equity interests of a
business organization that competes with the Company. For purposes of this
paragraph, “beneficially own” has the meaning ascribed to that term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended from time to
time (the “Exchange Act”).
ARTICLE 2
COMPENSATION AND BENEFITS
     During the Employment Term, the Company shall provide the Employee with the
compensation and benefits described below:
     Section 2.1 Salary and Bonus. The Company shall pay the Employee a salary
at an annual rate per fiscal year of the Company (“Fiscal Year”) as set forth in
Appendix A (“Base

2



--------------------------------------------------------------------------------



 



Salary”), which shall be payable to the Employee at such intervals as other
salaried employees of the Company are paid.
          (a) The Employee shall be eligible to receive an annual incentive
bonus for each of fiscal 2011, 2012 and 2013 (the “Bonus”), up to the maximum
set forth in Appendix A. The Bonus will be awarded based upon factors to be
established or approved annually by the Compensation Committee in its
discretion. Any Bonus shall be paid no later than March 15 of the following
calendar year.
          (b) Any change in the Employee’s title, Base Salary or Bonus
eligibility during the Employment Term shall be set forth in one or more
amendments or supplements to Appendix A to this Agreement, each of which shall
be signed by the Employee and a member of the Compensation Committee of the
Board of Directors of the Company.
     Section 2.2 Benefits. The Employee shall be eligible to participate in all
benefit programs provided to other employees of the Company from time to time in
accordance with the eligibility and other terms of such programs.
     Section 2.3 Expenses. The Employee shall be reimbursed for reasonable
out-of-pocket expenses incurred from time to time on behalf of the Company or
any subsidiary in the performance of his duties under this Agreement, upon the
presentation of such supporting invoices, documents and forms as the Company
reasonably requests.
     Section 2.4 Supplemental Executive Retirement Plan. The Employee shall be
entitled to participate in the Company’s Supplemental Executive Retirement Plan
on the terms and subject to the conditions set forth therein.
     Section 2.5 Supplemental 401(k) Plan. The Employee shall be entitled to
participate in the Company’s supplemental 401(k) plan (the Stewart Enterprises,
Inc. Supplemental Retirement and Deferred Compensation Plan) on the same basis
as other executive officers.
     Section 2.6 Car Allowance. During the term of Executive’s employment
hereunder, Executive shall receive a car allowance of $15,300 per year.
     Section 2.7 Health Care Allowance. During the term of Executive’s
employment hereunder, Executive shall receive a health care allowance of $5,000
per year.
ARTICLE 3
TERMINATION OF EMPLOYMENT
     Section 3.1 Death. The Employee’s status as an employee shall terminate
immediately and automatically upon the Employee’s death during the Employment
Term.
     Section 3.2 Disability. The Employee’s status as an employee may be
terminated for “Disability” as follows:
          (a) The Employee’s status as an employee shall terminate if the
Employee has a disability that would entitle him to receive benefits under the
Company’s long-term disability

3



--------------------------------------------------------------------------------



 



insurance policy in effect at the time either because he is Totally Disabled or
Partially Disabled, as such terms are defined in such policy. Any such
termination shall become effective on the first day on which the Employee is
eligible to receive payments under such policy (or on the first day that he
would be so eligible, if he had applied timely for such payments).
          (b) If the Company has no long-term disability plan in effect, if
(i) the Employee is rendered incapable because of physical or mental illness of
satisfactorily discharging his duties and responsibilities under this Agreement
for a period of 90 consecutive days and (ii) a duly qualified physician chosen
by the Company and reasonably acceptable to the Employee or his legal
representatives so certifies in writing, the Board shall have the power to
determine that the Employee has become disabled. If the Board makes such a
determination, the Company shall have the continuing right and option, during
the period that such disability continues, and by notice given in the manner
provided in this Agreement, to terminate the status of Employee as an employee.
Any such termination shall become effective 30 days after such notice of
termination is given, unless within such 30-day period, the Employee becomes
capable of rendering services of the character contemplated hereby (and a
physician chosen by the Company and reasonably acceptable to the Employee or his
legal representatives so certifies in writing) and the Employee in fact resumes
such services.
          (c) The “Disability Effective Date” shall mean the date on which
termination of employment becomes effective due to Disability.
     Section 3.3 Cause. The Company may terminate the Employee’s status as an
employee for Cause. As used herein, “Cause” shall mean the Employee’s:
(a) breach of this Agreement; (b) intentional failure to perform his prescribed
duties; (c) unauthorized acts or omissions that could reasonably be expected to
cause material financial harm to the Company or materially disrupt Company
operations; (d) commission of a felony; (e) commission of an act of dishonesty
(even if not a crime) resulting in the enrichment of the Employee at the expense
of the Company; (f) knowing falsification or knowing attempted falsification of
financial records of the Company in violation of SEC Rule 13b2-1; or (g) willful
failure to follow established Company policies or procedures; provided, however,
that no such termination may take place in the case of (a) through (c) or
(g) above unless the Company has provided written notice to the Employee of such
conduct and the Employee has failed to remedy such conduct within 10 days
following receipt of such notice.
     Section 3.4 Good Reason. The Employee may terminate his status as an
employee for Good Reason. As used herein, the term “Good Reason” shall mean:
          (a) The occurrence of any of the following during the Employment Term:
               (i) the assignment to the Employee of any duties or
responsibilities that are inconsistent with the Employee’s status, title and
position as set forth in Appendix A; provided, that following a Change of
Control, if the Company is controlled by another company (directly or
indirectly), Employee shall be deemed to have been assigned duties and
responsibilities inconsistent with his status, title and position as set forth
in Appendix A if he does not hold an equivalent position in the ultimate parent
company.

4



--------------------------------------------------------------------------------



 



               (ii) any removal of the Employee from, or any failure to
reappoint or reelect the Employee to, the position set forth in Appendix A
(other than in connection with the expiration of the Employment Term), except in
connection with a termination of Employee’s status as an employee as permitted
by this Agreement.
               (iii) the Company’s requiring the Employee to be based anywhere
other than in the metropolitan area set forth in Appendix A, except for required
travel in the ordinary course of the Company’s business;
          (b) any breach of this Agreement by the Company that continues for a
period of 10 days after written notice thereof is given by the Employee to the
Company;
          (c) the failure by the Company to obtain the assumption of its
obligations under this Agreement by any successor or assign as contemplated in
this Agreement; or
          (d) any purported termination by the Company of the Employee’s status
as an employee for Cause that is not effected pursuant to a Notice of
Termination satisfying the requirements of this Agreement.
     Section 3.5 Voluntary Termination by the Company. The Company may terminate
the Employee’s status as employee for other than death, Disability or Cause.
     Section 3.6 Voluntary Termination by the Employee. The Employee may
voluntarily terminate the Employee’s status as employee for other than Good
Reason.
     Section 3.7 Notice of Termination. Any termination by the Company or by the
Employee, shall be communicated by Notice of Termination to the other party
hereto given in accordance with Article 9 Section 9.2 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (a) indicates the specific termination provision in this Agreement relied
upon (b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provisions so indicated and (c) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason, Disability or Cause shall not negate the effect of the notice nor
waive any right of the Employee or the Company, respectively, hereunder or
preclude the Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing the Employee’s or the Company’s rights hereunder.
     Section 3.8 Date of Termination. “Date of Termination” means (a) if
Employee’s employment is terminated by reason of his death or Disability, the
Date of Termination shall be the date of death of Employee or the Disability
Effective Date, as the case may be, (b) if Employee’s employment is terminated
by the Company for Cause, or by the Employee for Good Reason, the date of
delivery of the Notice of Termination or any later date specified therein (which
date shall not be more than 30 days after the giving of such notice) as the case
may be, (c) if the Employee’s employment is terminated by the Company for
reasons other than death, Disability or Cause, the Date of Termination shall be
the date on which the Company notifies the

5



--------------------------------------------------------------------------------



 



Employee of such termination or any later date specified therein, and (d) if the
Employee’s employment is terminated voluntarily by the Employee for reasons
other than Good Reason, the Date of Termination shall be the date on which the
Employee notifies the Company of such termination or any later date specified
therein (which date shall not be later than 30 days after the giving of such
notice) as the case may be.
ARTICLE 4
OBLIGATIONS UPON TERMINATION
     Section 4.1 Separation from Service. No payments or benefits provided
herein that are paid because of a termination of employment under circumstances
described herein shall be paid, unless such termination of employment also
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended and the regulations and guidance
issued thereunder (“Section 409A”).
     Section 4.2 Death. If the Employee’s status as an employee is terminated by
reason of the Employee’s death, this Agreement shall terminate without further
obligation to the Employee’s legal representatives under this Agreement, other
than the obligation to pay accrued salary through the Date of Termination and to
make any payments due pursuant to employee benefit plans maintained by the
Company or its subsidiaries.
     Section 4.3 Disability. If Employee’s status as an employee is terminated
by reason of Employee’s Disability, this Agreement shall terminate without
further obligation to the Employee, other than the obligation to pay accrued
salary through the Date of Termination and to make any payments due pursuant to
employee benefit plans maintained by the Company or its subsidiaries.
     Section 4.4 Termination by the Company for Reasons other than Death,
Disability or Cause; Termination by the Employee for Good Reason. If the Company
terminates the Employee’s status as an employee for reasons other than death,
Disability or Cause, or the Employee terminates his employment for Good Reason,
then, except as provided in Section 5.4, the Company shall pay to the Employee
an amount equal to a single year’s Base Salary in effect at the Date of
Termination, payable over a two-year period as follows: beginning on the first
regular payroll date that is at least six months after the Date of Termination,
the Employee shall be paid one-fourth of a single year’s Base Salary, and the
remaining three-fourths shall be paid in equal installments on the Company’s
regular bi-weekly payroll dates over the following 18 months; provided, however,
that if the Employee is not a “specified employee” under Section 409A on the
Date of Termination, such payments shall begin on the first regular payroll date
of the Company following the Date of Termination and shall be made in equal
installments on each of such payroll dates over the following 24 months.
     Section 4.5 Cause. If the Employee’s status as an employee is terminated by
the Company for Cause, this Agreement shall terminate without further obligation
to the Employee other than for accrued salary through the Date of Termination,
obligations imposed by law and obligations imposed pursuant to any employee
benefit plan maintained by the Company or its subsidiaries.

6



--------------------------------------------------------------------------------



 



     Section 4.6 Resignation from Board of Directors. If Employee is a director
of the Company and his employment is terminated for any reason other than death,
the Employee shall, if requested by the Company, immediately resign as a
director of the Company. If such resignation is not received when so requested,
the Employee shall forfeit any right to receive any payments pursuant to this
Agreement.
     Section 4.7 No Acceleration of Payments. No acceleration of payments and
benefits provided for herein shall be permitted, except that the Company may
accelerate payment, if permitted under the regulations under Section 409A.
ARTICLE 5
CHANGE OF CONTROL
     Section 5.1 In the event a Change of Control occurs during the Employment
Term, then the provisions of this Article 5 shall be applicable.
     Section 5.2 “Change of Control” means:
          (a) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 30% of the outstanding shares of the Company’s Class A Common
Stock, no par value per share (the “Common Stock”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control:
               (i) any acquisition of Common Stock directly from the Company,
               (ii) any acquisition of Common Stock by the Company,
               (iii) any acquisition of Common Stock by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or
               (iv) any acquisition of Common Stock by any corporation pursuant
to a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) of this Section 5.2; or
          (b) individuals who, as of the date of this Agreement constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board; or

7



--------------------------------------------------------------------------------



 



          (c) consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
               (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Company’s outstanding common stock and the
Company’s voting securities entitled to vote generally in the election of
directors immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of 50% or more of the then outstanding
shares of common stock, and 50% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination (which,
for purposes of this paragraph (i) and paragraphs (ii) and (iii), shall include
a corporation which as a result of such transaction controls the Company or all
or substantially all of the Company’s assets either directly or through one or
more subsidiaries), and
               (ii) except to the extent that such ownership existed prior to
the Business Combination, no person (excluding any corporation resulting from
such Business Combination or any employee benefit plan or related trust of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and
               (iii) at least 50% of the members of the board of directors of
the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
          (d) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     Section 5.3 (a) Upon a Change of Control, the Employment Term shall
automatically continue following such Change of Control for a period equal to
the then remaining Employment Term or two years, whichever period is longer,
subject to any earlier termination of Employee’s status as an employee pursuant
to this Agreement.
          (b) For any fiscal year ending during the two-year period following a
Change of Control during which entire year the Employee remains employed, the
Employee shall be awarded an annual bonus in cash at least equal to the average
Bonus paid to the Employee for the last three completed fiscal years prior to
the Change of Control (the “Minimum Bonus”). The Minimum Bonus shall be paid no
later than 21/2 months following the end of the fiscal year for which the
Minimum Bonus is awarded, unless the Employee shall have elected to defer the
receipt of such Minimum Bonus in accordance with procedures established by the
Company.
     Section 5.4 (a) If, on or within two years following a Change of Control,
the Company terminates Employee’s employment for reasons other than death,
Disability or Cause

8



--------------------------------------------------------------------------------



 



or Employee terminates his employment for Good Reason, then at the times
provided in Section 5.4(b),
               (i) instead of the payments provided in Section 4.4, Employee
shall receive from the Company an amount equal to two times the sum of the
Employee’s Base Salary in effect at the Date of Termination; and
               (ii) the Company shall pay to the Employee an amount calculated
by multiplying the Minimum Bonus by the fraction obtained by dividing the number
of days from the beginning of the fiscal year in which the Date of Termination
occurs through the Date of Termination by 365; provided, however, that, if the
Employee has in effect a 401(k) plan or non-qualified deferred compensation plan
deferral election with respect to any percentage of the annual bonus which would
otherwise become payable with respect to the fiscal year in which the Date of
Termination occurs, such payment shall be reduced by an amount equal to such
percentage times the payment (which reduction amount shall be deferred in
accordance with such election).
          (b) (i) If the Change of Control also constitutes a change in
ownership or effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets under Section 409A (a “409A Change
of Control”), the payments provided in this Section 5.4 shall be made on the
first regular payroll date that is at least six months after the Date of
Termination; provided, however, that if Employee is not a “specified employee”
under Section 409A on the Date of Termination, such payment shall be made 10
business days following the Date of Termination. If the Change of Control does
not also constitute a 409A Change of Control, the payments shall be made over a
two-year period as follows: beginning on the first regular payroll date that is
at least six months after the Date of Termination, the Employee shall be paid
one-fourth of the total amount due under this Section 5.4, and the remaining
three-fourths shall be paid in equal installments on the Company’s regular
bi-weekly payroll dates over the following 18 months; provided, however, that if
the Employee is not a “specified employee” under Section 409A on the Date of
Termination, such payments shall begin on the first regular payroll date of the
Company following the Date of Termination and shall be made in equal
installments on each of such payroll dates over the following 24 months.
               (ii) If the payments to be made under Section 5.4 are not
required to be made in full within 10 business days following the Date of
Termination, the Company and any successor through merger or otherwise shall
contribute cash within 10 business days following the Date of Termination to a
rabbi trust for the Employee’s benefit in an amount equal to the total of the
unpaid amounts to which the Employee is entitled hereunder. Payout from such
rabbi trust shall be made as provided in Section 5.4(b)(i).
     Section 5.5 All stock options and restricted stock previously granted to
the Executive shall vest upon a change of control of the Company as provided in
the applicable stock incentive plan and award agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
NONDISCLOSURE, NONCOMPETITION AND PROPRIETARY RIGHTS
     Section 6.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
          (a) “Confidential Information” means any information, knowledge or
data of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by Employee, and whether or
not marked confidential, including without limitation information relating to
the Company’s or its subsidiaries’ products and services, business plans,
business acquisitions, joint ventures, processes, product or service research
and development ideas, methods or techniques, training methods and materials,
and other operational methods or techniques, quality assurance procedures or
standards, operating procedures, files, plans, specifications, proposals,
drawings, charts, graphs, support data, trade secrets, supplier lists, supplier
information, purchasing methods or practices, distribution and selling
activities, consultants’ reports, marketing and engineering or other technical
studies, maintenance records, employment or personnel data, marketing data,
strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists, formulae and analyses, employee lists, customer records,
customer lists, customer source lists, proprietary computer software, and
internal notes and memoranda relating to any of the foregoing.
          (b) “Death Care Business” means (i) the owning and operating of
funeral homes and cemeteries, including combined funeral home and cemetery
facilities, (ii) the offering of services and products to meet families’ funeral
needs, including prearrangement, family consultation, the sale of caskets and
related funeral and cemetery products and merchandise (whether at physical
locations or by means of the Internet), the removal, preparation and
transportation of remains, cremation, the use of funeral home facilities for
visitation and worship, and related transportation services, (iii) the marketing
and sale of funeral services and cemetery property or merchandise on an at-need
or prearranged basis, (iv) providing, managing and administering financing
arrangements (including trust funds, escrow accounts, insurance and installment
sales contracts) for prearranged funeral plans and cemetery property and
merchandise, (v) providing interment services, the sale (on an at-need or
prearranged basis) of cemetery property including lots, lawn crypts, family and
community mausoleums and related cemetery merchandise such as monuments,
memorials and burial vaults, (vi) the maintenance of cemetery grounds pursuant
to perpetual care contracts and laws or on a voluntary basis, and (vii) offering
mausoleum design, construction and sales services.
     Section 6.2 Nondisclosure of Confidential Information. During the
Employment Term, Employee shall hold in a fiduciary capacity for the benefit of
the Company all Confidential Information which shall have been obtained by
Employee during Employee’s employment (whether prior to or after the Agreement
Date) and shall use such Confidential

10



--------------------------------------------------------------------------------



 



Information solely within the scope of his employment with and for the exclusive
benefit of the Company. For a period of five years after the Employment Term,
commencing with the Date of Termination, Employee agrees (a) not to communicate,
divulge or make available to any person or entity (other than the Company) any
such Confidential Information, except upon the prior written authorization of
the Company or as may be required by law or legal process, and (b) to deliver
promptly to the Company any Confidential Information in his possession,
including any duplicates thereof and any notes or other records Employee has
prepared with respect thereto. In the event that the provisions of any
applicable law or the order of any court would require Employee to disclose or
otherwise make available any Confidential Information, Employee shall give the
Company prompt prior written notice of such required disclosure and an
opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.
     Section 6.3 Limited Covenant Not to Compete. During the Employment Term and
for a period of two years thereafter, commencing with the Date of Termination,
Employee agrees that, with respect to each State of the United States or other
jurisdiction, or specified portions thereof, in which the Employee regularly
(a) makes contact with customers of the Company or any of its subsidiaries,
(b) conducts the business of the Company or any of its subsidiaries or
(c) supervises the activities of other employees of the Company or any of its
subsidiaries, as identified in Appendix B attached hereto and forming a part of
this Agreement, and in which the Company or any of its subsidiaries engages in
the Death Care Business on the Date of Termination (collectively, the “Subject
Areas”), Employee will restrict his activities within the Subject Areas as
follows:
          (a) Employee will not, directly or indirectly, for himself or others,
own, manage, operate, control, be employed in an executive, managerial or
supervisory capacity by, consult with, or otherwise engage or participate in or
allow his skill, knowledge, experience or reputation to be used in connection
with, the ownership, management, operation or control of, any company or other
business enterprise engaged in the Death Care Business within any of the Subject
Areas; provided, however, that nothing contained herein shall prohibit Employee
from making passive investments as long as Employee does not beneficially own
more than 2% of the equity interests of a business enterprise engaged in the
Death Care Business within any of the Subject Areas. For purposes of this
paragraph, “beneficially own” shall have the same meaning ascribed to that term
in Rule 13d-3 under the Exchange Act.
          (b) Employee will not call upon any customer of the Company or its
subsidiaries for the purpose of soliciting, diverting or enticing away the
business of such person or entity, or otherwise disrupting any previously
established relationship existing between such person or entity and the Company
or its subsidiaries;
          (c) Employee will not solicit, induce, influence or attempt to
influence any supplier, lessor, lessee, licensor, partner, joint venturer,
potential acquiree or any other person who has a business relationship with the
Company or its subsidiaries, or who on the Date of Termination is engaged in
discussions or negotiations to enter into a business relationship with the
Company or its subsidiaries, to discontinue or reduce or limit the extent of
such relationship with the Company or its subsidiaries; and

11



--------------------------------------------------------------------------------



 



          (d) Employee will not make contact with any of the employees of the
Company or its subsidiaries with whom he had contact during the course of his
employment with the Company for the purpose of soliciting such employee for
hire, whether as an employee or independent contractor, or otherwise disrupting
such employee’s relationship with the Company or its subsidiaries.
          (e) Employee further agrees that, for a period of one year from and
after the Date of Termination, Employee will not hire, on behalf of himself or
any person or entity engaged in the Death Care Business with which Employee is
associated, any employee of the Company or its subsidiaries as an employee or
independent contractor, whether or not such engagement is solicited by Employee;
provided, however, that the restriction contained in this subsection (e) shall
not apply to Company employees who reside in, or are hired by Employee to
perform work in, any of the Subject Areas located within the State of Arkansas.
     Employee agrees that he will from time to time upon the Company’s request
promptly execute any supplement, amendment, restatement or other modification of
Appendix B as may be necessary or appropriate to correctly reflect the
jurisdictions which, at the time of such modification, should be covered by
Appendix B and this Article 6 Section 6.3. Furthermore, Employee agrees that all
references to Appendix B in this Agreement shall be deemed to refer to
Appendix B as so supplemented, amended, restated or otherwise modified from time
to time.
     Section 6.4 Injunctive Relief; Other Remedies. Employee acknowledges that a
breach by Employee of Section 6.2 or 6.3 of this Article 6 would cause immediate
and irreparable harm to the Company for which an adequate monetary remedy does
not exist; hence, Employee agrees that, in the event of a breach or threatened
breach by Employee of the provisions of Section 6.2 or 6.3 of this Article 6
during or after the Employment Term, the Company shall be entitled to injunctive
relief restraining Employee from such violation without the necessity of proof
of actual damage or the posting of any bond, except as required by non-waivable,
applicable law. Nothing herein, however, shall be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by Employee, including without limitation the recovery
of damages and/or costs and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach or threatened breach. In
addition to the exercise of the foregoing remedies, the Company shall have the
right upon the occurrence of any such breach or threatened breach to cancel any
unpaid salary, bonus, commissions or reimbursements otherwise outstanding at the
Date of Termination. In particular, Employee acknowledges that the payments
provided under Article 4 Section 4.4 or Article 5 Section 5.4 are conditioned
upon Employee fulfilling any noncompetition and nondisclosure agreements
contained in this Article 6. In the event Employee shall at any time materially
breach or threaten to breach any noncompetition or nondisclosure agreements
contained in this Article 6, the Company may suspend or eliminate payments under
Article 4 or Article 5 during the period of such breach or threatened breach.
Employee acknowledges that any such suspension or elimination of payments would
be an exercise of the Company’s right to suspend or terminate its performance
hereunder upon Employee’s breach of this Agreement; such suspension or
elimination of payments would not constitute, and should not be characterized
as, the imposition of liquidated damages.

12



--------------------------------------------------------------------------------



 



     Section 6.5 Requests for Waiver in Cases of Undue Hardship. In the event
that Employee should find any of the limitations of Article 6 Section 6.3
(including without limitation the geographic restrictions of Appendix B) to
impose a severe hardship on Employee’s ability to secure other employment,
Employee may make a request to the Company for a waiver of the designated
limitations before accepting employment that otherwise would be a breach of
Employee’s promises and obligations under this Agreement. Such request must be
in writing and clearly set forth the name and address of the organization with
which employment is sought and the location, position and duties that Employee
will be performing. The Company will consider the request and, in its sole
discretion, decide whether and on what conditions to grant such waiver.
     Section 6.6 Governing Law of this Article 6; Consent to Jurisdiction. Any
dispute regarding the reasonableness of the covenants and agreements set forth
in this Article 6 (including Appendix B hereto), or the territorial scope or
duration thereof, or the remedies available to the Company upon any breach of
such covenants and agreements, shall be governed by and interpreted in
accordance with the laws of the State of the United States or other jurisdiction
in which the alleged prohibited competing activity or disclosure occurs, and,
with respect to each such dispute, the Company and Employee each hereby
irrevocably consent to the exclusive jurisdiction of the state and federal
courts sitting in the relevant State (or, in the case of any jurisdiction
outside the United States, the relevant courts of such jurisdiction) for
resolution of such dispute, and agree to be irrevocably bound by any judgment
rendered thereby in connection with such dispute, and further agree that service
of process may be made upon him or it in any legal proceeding relating to this
Article 6 and/or Appendix B by any means allowed under the laws of such
jurisdiction. Each party irrevocably waives any objection he or it may have as
to the venue of any such suit, action or proceeding brought in such a court or
that such a court is an inconvenient forum.
     Section 6.7 Employee’s Understanding of this Article. Employee hereby
represents to the Company that he has read and understands, and agrees to be
bound by, the terms of this Article 6 (including Appendix B hereto). Employee
acknowledges that the geographic scope and duration of the covenants contained
in Article 6 Section 6.3 are the result of arm’s-length bargaining and are fair
and reasonable in light of (i) the importance of the functions performed by
Employee and the length of time it would take the Company to find and train a
suitable replacement, (ii) the nature and wide geographic scope of the
operations of the Company and its subsidiaries, (iii) Employee’s level of
control over and contact with the business and operations of the Company and its
subsidiaries in a significant number of jurisdictions where same are conducted
and (iv) the fact that all facets of the Death Care Business are conducted by
the Company and its subsidiaries throughout the geographic area where
competition is restricted by this Agreement. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this
Article 6 (including Appendix B hereto) invalid or unenforceable.

13



--------------------------------------------------------------------------------



 



ARTICLE 7
EXCISE TAXES
     Section 7.1 Modified Cut-Back. (i) Notwithstanding any other provisions of
this Agreement, if a Change of Control occurs during the term of this Agreement,
in the event that any payment or benefit received or to be received by the
Employee in connection with the Change of Control or the termination of the
Employee’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any Person whose actions
result in the Change of Control or any Person Affiliated with the Company or
such Person) (all such payments and benefits, including without limitation the
payments and benefits under Section 5.4(a) hereof and the acceleration of
vesting of any outstanding equity awards, being hereinafter called “Total
Payments”) would be subject (in whole or in part), to an excise tax imposed by
section 4999 of the Code calculated as provided in Section 7.2 hereof (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of section 280G of the Code in such other plan,
arrangement or agreement, the cash payments under Section 5.4(a) hereof shall
first be reduced, and any noncash payments and benefits under any other plan or
arrangement shall thereafter be reduced, to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax but only if (a) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments) is greater than or equal to (b) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such Total Payments and
the amount of Excise Tax to which the Employee would be subject in respect of
such unreduced Total Payments); provided, however, that the Employee shall have
the right to elect to have the noncash payments and benefits under any other
plan or arrangement reduced (or eliminated) prior to any reduction of the cash
payments under Section 5.4(a) hereof.
               (ii) If there is a reduction in the Total Payments as described
in Section 7.1(i), the amount of such reduction shall be distributed by the
Compensation Committee of the Board of Directors of the Company to other
officers of the Company who served as officers of the Company at the time of the
Change of Control. The Employee may make recommendations as to the recipients of
any payments hereunder and the amount to be received by each, but the
determination of the recipients and the amounts to be received by each shall be
in the sole discretion of the Compensation Committee of the Board of Directors
of the Company.
     Section 7.2 Calculation. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) the Code shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which, in the opinion
of tax counsel (“Tax Counsel”) reasonably acceptable to the Employee and
selected by the accounting firm (the “Auditor”) which was, immediately prior to
the Change of Control, the Company’s independent auditor, does not constitute a
“parachute payment” within the meaning of section 280G(b)(2)of the Code
(including amounts allocated to any non-compete agreement and amounts excluded
from the definition of “parachute payment” by reason of section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which in the opinion of Tax Counsel, constitutes

14



--------------------------------------------------------------------------------



 



reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the “Base Amount” (within the
meaning set forth in section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and
(4) of the Code.
     Section 7.3 Statement of Calculation. At the time that payments are made
under this Agreement, the Company shall provide the Employee with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Company has received from Tax Counsel, the Auditor or other
advisors or consultants (and any such opinions or advice which are in writing
shall be attached to the statement).
     Section 7.4 Definitions. For purposes of this Article 7, the following
terms shall have the definitions provided below:
     (a) “Affiliate” (and variants thereof) shall mean a Person that controls,
or is controlled by, or is under common control with, another specified Person,
either directly or indirectly.
     (b) “Person” shall mean a natural person or company, and shall also mean
the group or syndicate created when two or more Persons act as a syndicate or
other group (including, without limitation, a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that “Person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.
ARTICLE 8
ARBITRATION
     Section 8.1 Binding Agreement to Arbitrate. Any claim or controversy
arising out of any provision of this Agreement (other than Article 6 hereof), or
the breach or alleged breach of any such provision, shall be settled by
arbitration administered by the American Arbitration Association (the “AAA”)
under its National Rules for the Resolution of Employment Disputes (the
“Rules”), and judgment on the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.
     Section 8.2 Selection and Qualifications of Arbitrators. If no party to the
arbitration makes a claim in excess of $1.0 million, exclusive of interest and
attorneys’ fees, the proceedings shall be conducted before a single neutral
arbitrator selected in accordance with the Rules. If any party makes a claim
that exceeds $1.0 million, the proceedings shall be conducted before a panel of
three neutral arbitrators, one of whom shall be selected by each party within
15 days after commencement of the proceeding and the third of whom shall be
selected by the first two arbitrators within 10 days after their appointment. If
the two arbitrators selected by the parties are unable or fail to agree on the
third arbitrator, the third arbitrator shall be selected by the AAA. Each
arbitrator shall be a member of the bar of the State of Louisiana and actively
engaged in the practice of employment law for at least 15 years.

15



--------------------------------------------------------------------------------



 



     Section 8.3 Location of Proceedings. The place of arbitration shall be New
Orleans, Louisiana.
     Section 8.4 Remedies. Any award in an arbitration initiated under this
Article 8 shall be limited to actual monetary damages, including if determined
appropriate by the arbitrator(s) an award of costs and fees to the prevailing
party. “Costs and fees” mean all reasonable pre-award expenses of the
arbitration, including arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses such as copying, telephone, witness fees and attorneys’
fees. The arbitrator(s) will have no authority to award consequential, punitive
or other damages not measured by the prevailing party’s actual damages, except
as may be required by statute.
     Section 8.5 Opinion. The award of the arbitrators shall be in writing,
shall be signed by a majority of the arbitrators, and shall include findings of
fact and a statement of the reasons for the disposition of any claim.
ARTICLE 9
MISCELLANEOUS
     Section 9.1 Binding Effect.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Company and any of its successors or assigns.
          (b) This Agreement is personal to the Employee and shall not be
assignable by the Employee without the consent of the Company (there being no
obligation to give such consent) other than such rights or benefits as are
transferred by will or the laws of descent and distribution.
          (c) The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets or businesses of the Company (i) to assume
unconditionally and expressly this Agreement and (ii) to agree to perform all of
the obligations under this Agreement in the same manner and to the same extent
as would have been required of the Company had no assignment or succession
occurred, such assumption to be set forth in a writing reasonably satisfactory
to the Employee. In the event of any such assignment or succession, the term
“Company” as used in this Agreement shall refer also to such successor or
assign.
     Section 9.2 Notices. All notices hereunder must be in writing and shall be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt therefor), (b) certified or registered mail, postage prepaid, return
receipt requested, (c) a nationally recognized overnight courier service
(against a receipt therefor) or (d) telecopy transmission with confirmation of
receipt. All such notices must be addressed as follows:
If to the Company, to:

Stewart Enterprises, Inc.
1333 South Clearview Parkway
Jefferson, LA 70121

Attn:   Chairman of the Compensation Committee of the Board of Directors

16



--------------------------------------------------------------------------------



 



If to the Employee, to:

Thomas M. Kitchen
229 E. William David Pkwy.
Metairie, LA 70005
     or such other address as to which any party hereto may have notified the
other in writing.
     Section 9.3 Governing Law. This Agreement shall be construed and enforced
in accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws, except as expressly provided
in Article 6 Section 6.6 above with respect to the resolution of disputes
arising under, or the Company’s enforcement of, Article 6 of this Agreement.
     Section 9.4 Withholding. The Employee agrees that the Company has the right
to withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
     Section 9.5 Severability. If any term or provision of this Agreement
(including without limitation those contained in Appendix B), or the application
thereof to any person or circumstance, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, Employee and the
Company intend for any court construing this Agreement to modify or limit such
provision temporally, spatially or otherwise so as to render it valid and
enforceable to the fullest extent allowed by law. Any such provision that is not
susceptible of such reformation shall be ignored so as to not affect any other
term or provision hereof, and the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.
     Section 9.6 Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.
     Section 9.7 Remedies Not Exclusive. Except as provided in Article 8 hereof,
no remedy specified herein shall be deemed to be such party’s exclusive remedy,
and accordingly, in addition to all of the rights and remedies provided for in
this Agreement, the parties shall have all other rights and remedies provided to
them by applicable law, rule or regulation.
     Section 9.8 Company’s Reservation of Rights. Employee acknowledges and
understands that the Employee serves at the pleasure of the Board and that the
Company has the right at any time to terminate Employee’s status as an employee
of the Company, subject to the rights of the Employee to claim the benefits
conferred by this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 9.9 JURY TRIAL WAIVER. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT.
     Section 9.10 Survival. The rights and obligations of the Company and
Employee contained in Article 6 of this Agreement shall survive the termination
of the Agreement. Following the Date of Termination, each party shall have the
right to enforce all rights, and shall be bound by all obligations, of such
party that are continuing rights and obligations under this Agreement.
     Section 9.11 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing by the parties hereto.
     Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     Section 9.13 Section 409A of the Internal Revenue Code. This Agreement is
intended to comply with Section 409A and shall be construed accordingly.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement
to be executed effective on February 24, 2011.

                  STEWART ENTERPRISES, INC.

   
 
  By:        
 
     
 
James W. McFarland    
 
      Compensation Committee Chairman    

         
 
  EMPLOYEE:

               
 
  Thomas M. Kitchen    

19



--------------------------------------------------------------------------------



 



Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
Thomas M. Kitchen
Base Salary, Bonus Compensation and Benefits

1.   Employee’s title(s) shall be President and Chief Executive Officer, and
Employee’s principal work location shall be the New Orleans, Louisiana
metropolitan area. Employee’s Base Salary shall be $600,000.

2.   Employee shall be eligible to receive a maximum Bonus of 160% of his Base
Salary. The Company may elect to pay a portion of the Bonus in Class A common
stock.

3. Employee is expected to comply with the Company’s Executive Stock Ownership
Policy.

                  Agreed to and accepted:    
 
                STEWART ENTERPRISES, INC.    
 
           
Effective Date: February 24, 2011
  By:        
 
           
 
      James W. McFarland
Compensation Committee Chairman    
 
                EMPLOYEE    
 
           
Effective Date: February 24, 2011
           
 
       
 
      Thomas M. Kitchen    

A-1



--------------------------------------------------------------------------------



 



Appendix B to Employment Agreement
between Stewart Enterprises, Inc.
and
Thomas M. Kitchen
Jurisdiction In Which Competition
Is Restricted As Provided
In Article 6 Section 6.3

A.   States and Territories of the United States:   1)   Louisiana— The
following parishes in the State of Louisiana:       Orleans, St. Bernard, St.
Tammany, Plaquemines, Jefferson, St. Charles, Tangipahoa       as well as any
other parishes in the State of Louisiana in which the Employee regularly (a)
makes contact with customers of the Company or any of its subsidiaries,
(b) conducts the business of the Company or any of its subsidiaries or
(c) supervises the activities of other employees of the Company or any of its
subsidiaries as of the Date of Termination.   2)   Florida— The following
counties in the State of Florida:       Seminole, Dade, Hillsborough, Duval,
Orange, Pinellas, Indian River, Palm Beach, Volusia, Lake, Brevard, Broward,
Monroe, Collier, Pasco, Manatee, Polk, Hardee, Nassau, Baker, Clay, St. Johns,
St. Lucie, Osceola, Ockeechobee, Martin, Hendry, Marion, Alachua, Putnam, Levy,
Hernando, Citrus, Sumter, Sarasota, DeSoto, Charlotte, Glades       as well as
any other counties in the State of Florida in which the Employee regularly (a)
makes contact with customers of the Company or any of its subsidiaries,
(b) conducts the business of the Company or any of its subsidiaries or
(c) supervises the activities of other employees of the Company or any of its
subsidiaries as of the Date of Termination.   3)   Texas— The following counties
in the State of Texas:       Kaufman, Dallas, Collin, Tarrant, Lamar, Harris,
Denton, Johnson, Rockwall, Brazoria, Henderson, Van Zandt, Hunt, Ellis, Fannin,
Wise, Parker, Red River, Delta, Galveston, Ft. Bend, Waller, Montgomery,
Liberty, Chambers, Hood, Bosque, Hill, Matagorda, Franklin, Wharton, Somervell  
    as well as any other counties in the State of Texas in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.

B-1



--------------------------------------------------------------------------------



 



4)   Maryland— The following counties in the State of Maryland:       Baltimore,
Baltimore City, Howard, Prince George’s, Anne Arundel, Montgomery, Carroll,
Frederick, Harford, Calvert, Charles, Wicomico, Worcester, Somerset, Dorchester,
Washington       as well as any other counties in the State of Maryland in which
the Employee regularly (a) makes contact with customers of the Company or any of
its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   5)   Virginia— The
following counties in the State of Virginia:       Chesterfield, Roanoke,
Rockingham, Fairfax, Tazewell, Goochland, Pulaski, Albemarle, Hanover, Henrico,
Dinwiddie, Amelia, Powhatan, Charles City, Prince George, Bedford, Montgomery,
Franklin, Botetourt, Craig, Floyd, Augusta, Shenandoah, Page, Greene, Prince
William, Bland, Russell, Fluvanna, Louisa, Wythe, Giles, Carroll, Orange,
Buckingham, Nelson, King William, New Kent, Spotsylvania, Caroline, Buchanan,
Loudoun, Arlington, Scott, Washington, Richmond, Smythe, Frederick, Clarke      
as well as any other counties in the State of Virginia in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   6)   West Virginia—
The following counties in the State of West Virginia:       Raleigh, Kanawha,
Fayette, Berkeley, Boone, Summers, Wyoming, Clay, Lincoln, Jackson, Putnam,
Roane, Greenbrier, Nicholas, Logan, Wayne, McDowell, Morgan, Jefferson, Mercer,
Mingo, Cabell, Mason, Fayetteville       as well as any other counties in the
State of West Virginia in which the Employee regularly (a) makes contact with
customers of the Company or any of its subsidiaries, (b) conducts the business
of the Company or any of its subsidiaries or (c) supervises the activities of
other employees of the Company or any of its subsidiaries as of the Date of
Termination.   7)   Puerto Rico— The following towns in the Commonwealth of
Puerto Rico:       Canovanas, Carolina, Mayaguez, Yauco, Bayamón, San Juan,
Ponce, Caguas, Humacao, San Juan District, Loiza, Juncos, Gurabo, Trujillo Alto,
Guaynabo, Cataño, Juana Díaz, Jayuya, Peñuelas, Adjuntas, Utuado, Cayey, San
Lorenzo, Patillas, Coamo, Guayama, Cidra, Águas Buenas, Hormigueros, San German,
Maricao, Las Marías, Anasco, Comerio, Toa Baja, Toa Alta, Río Grande, Las
Piedras, Guanica, Guayanilla, Sabana Grande, Lares, Naguaba, Yabucoa,

B-2



--------------------------------------------------------------------------------



 



    as well as any other towns in the Commonwealth of Puerto Rico in which the
Employee regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   8)   North Carolina—
The following counties in the State of North Carolina:       Catawba, Wilson,
Guilford, Haywood, Johnston, Wake, Nash, Iredell, Burke, Caldwell, Lincoln,
Alexander, Cleveland, Greene, Wayne, Edgecombe, Pitt, Davidson, Randolph,
Forsyth, Stokes, Rockingham, Caswell, Alamance, Jackson, Buncombe, Henderson,
Transylvania, Swain, Madison, Sampson, Franklin, Durham, Harnett, Granville,
Chatham, Alleghany, Surry, Ashe, Watauga, Yadkin, Pamilco, Halifax, Warren,
Carteret, Jones, Lenoir, Beaufort, Vance, Lee, Moore, Cumberland, Davie       as
well as any other counties in the State of North Carolina in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   9)   South Carolina—
The following counties in the State of South Carolina:       Greenville,
Charleston, Aiken, Pickens, Laurens, Spartanburg, Anderson, Abbeville, Berkeley,
Dorchester, Colleton, Edgefield, Saluda, Lexington, Orangeburg, Barnwell,
Richland, Fairfield, Kershaw, Sumter, Calhoun, Newberry, Oconee, Georgetown    
  as well as any other counties in the State of South Carolina in which the
Employee regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   10)   Tennessee— The
following counties in the State of Tennessee:       Davidson, Sumner, Robertson,
Knox, Sullivan, Sevier, Wilson, Rutherford, Williamson, Cheatham, Trousdale,
Macon, Jefferson, Grainger, Union, Anderson, Loudon, Blount, Roane, Greene,
Washington, Carter, Johnson, Hawkins, Cocke, Cannon, Dekalb, Smith, Hamblen,
Unicoi, Giles, Lincoln, Cooke, Kingsport       as well as any other counties in
the State of Tennessee in which the Employee regularly (a) makes contact with
customers of the Company or any of its subsidiaries, (b) conducts the business
of the Company or any of its subsidiaries or (c) supervises the activities of
other employees of the Company or any of its subsidiaries as of the Date of
Termination.

B-3



--------------------------------------------------------------------------------



 



11)   Arkansas— The following counties in the State of Arkansas:       Saline,
Pulaski, Hot Spring, Garland, Perry, Grant, Lonoke, Jefferson, Faulkner, Dallas,
Clark, Montgomery, Van Buren, Cleburne, Conway, Ouachita       as well as any
other counties in the State of Arkansas in which the Employee regularly (a)
makes contact with customers of the Company or any of its subsidiaries,
(b) conducts the business of the Company or any of its subsidiaries or
(c) supervises the activities of other employees of the Company or any of its
subsidiaries as of the Date of Termination.   12)   Georgia— The following
counties in the State of Georgia:       Cobb, Cherokee, Henry, Dekalb, Fulton,
Douglas, Paulding, Bartow, Pickens, Forsyth, Dawson, Gordon, Clayton, Rockdale,
Newton, Butts, Spalding, Gwinnett, Fayette, Coweta, Carroll, Richmond       as
well as any other counties in the State of Georgia in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   13)   Alabama— The
following counties in the State of Alabama:       Mobile, Madison, Baldwin,
Monroe, Washington, Jackson, Marshall, Morgan, Limestone, Clarke, Elmore,
Montgomery, Macon, Coosa, Tallapoosa, Autauga, Chilton, Walker, Jefferson,
Blount, Cullman, Winston, Tuscaloosa, Fayette, Marion, Wilcox, Marengo, Choctaw,
Bibb, Talladega, St. Clair, Shelby, Perry, Hale       as well as any other
counties in the State of Alabama in which the Employee regularly (a) makes
contact with customers of the Company or any of its subsidiaries, (b) conducts
the business of the Company or any of its subsidiaries or (c) supervises the
activities of other employees of the Company or any of its subsidiaries as of
the Date of Termination.   14)   Mississippi— The following counties in the
State of Mississippi:       Hinds, Madison, Rankin, Simpson, Copiah, Claiborne,
Warren, Yazoo, Jackson, George       as well as any other counties in the State
of Mississippi in which the Employee regularly (a) makes contact with customers
of the Company or any of its subsidiaries, (b) conducts the business of the
Company or any of its subsidiaries or (c) supervises the activities of other
employees of the Company or any of its subsidiaries as of the Date of
Termination.   15)   Pennsylvania— The following counties in the State of
Pennsylvania:       Montgomery, Philadelphia, Bucks, Delaware, Chester, Berks,
Lehigh, Northampton, York

B-4



--------------------------------------------------------------------------------



 



    as well as any other counties in the State of Pennsylvania in which the
Employee regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   16)   Kentucky— The
following counties in the State of Kentucky:       Pike, Martin, Floyd, Knott,
Letcher, Allen       as well as any other counties in the State of Kentucky in
which the Employee regularly (a) makes contact with customers of the Company or
any of its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   17)   The District
of Columbia   18)   Kansas— The following counties in the State of Kansas:      
Douglas, Leavenworth, Johnson, Miami, Franklin, Wyandotte, Sedgwick, Cowley,
Sumner, Butler, Harvey, Reno, Kingman       as well as any other counties in the
State of Kansas in which the Employee regularly (a) makes contact with customers
of the Company or any of its subsidiaries, (b) conducts the business of the
Company or any of its subsidiaries or (c) supervises the activities of other
employees of the Company or any of its subsidiaries as of the Date of
Termination.   19)   Missouri— The following counties in the State of Missouri:
      Boone, Audrain, Callaway, Cole, Cooper, Howard, Moniteau, Randolph,
Jackson, Lafayette, Johnson, Cass, Clay, Ray, Platte, Clinton, Morgan, Pettis,
Saline, Carroll       as well as any other counties in the State of Missouri in
which the Employee regularly (a) makes contact with customers of the Company or
any of its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   20)   Nebraska— The
following counties in the State of Nebraska:       Lancaster, Otoe, Sarpy, Gage,
Saline, Seward, Saunders, Cass, Butler, Douglas, Washington, Dodge, Johnson    
  as well as any other counties in the State of Nebraska in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.

B-5



--------------------------------------------------------------------------------



 



    Employee and the Company agree that, throughout the Employment Term,
Employee shall comply with all of the requirements and restrictions set forth in
Article 7 of the Agreement of which this Appendix B forms a part; however,
Employee and the Company agree that, notwithstanding anything to the contrary
contained in Article 7, Section 3 of the Agreement, Employee shall be required
to restrict his post-employment activities in the State of Nebraska only to:
(i) complying with the restrictions set forth in Article 7, Section 2 of the
Agreement and (ii) refraining from calling upon any customer of the Company or
its subsidiaries with whom Employee has done business and/or had personal
contact for the purpose of soliciting, diverting or enticing away the business
of such person or entity, or otherwise disrupting any previously established
relationship existing between such person or entity and the Company or its
subsidiaries. The parties hereby acknowledge and agree that this modification to
the restrictions of Article 7, Section 7.3 as they relate to post-employment
competition in the State of Nebraska is being entered into solely to comply with
the limitations provided in Nebraska law on the extent to which non-competition
agreements may be enforced. This modification does not reflect the parties’
agreement as to the extent of the limitations upon competition necessary to
protect the legitimate interests of the Company; rather, the provisions of
Article 7 of the Agreement reflect such agreement.   21)   Iowa— The following
county in the State of Iowa:       Polk, Jasper, Marion, Warren, Madison,
Dallas, Story, Boone, Pottawattamie       as well as any other counties in the
State of Iowa in which the Employee regularly (a) makes contact with customers
of the Company or any of its subsidiaries, (b) conducts the business of the
Company or any of its subsidiaries or (c) supervises the activities of other
employees of the Company or any of its subsidiaries as of the Date of
Termination.   22)   Nevada— The following counties in the State of Nevada:    
  Clark, Washoe, Douglas, Carson City       as well as any other counties in the
State of Nevada in which the Employee regularly (a) makes contact with customers
of the Company or any of its subsidiaries, (b) conducts the business of the
Company or any of its subsidiaries or (c) supervises the activities of other
employees of the Company or any of its subsidiaries as of the Date of
Termination.   23)   Arizona— The following counties in the State of Arizona:  
    Mohave, La Paz       as well as any other counties in the State of Arizona
in which the Employee regularly (a) makes contact with customers of the Company
or any of its subsidiaries, (b) conducts the business of the Company or any of
its subsidiaries or (c) supervises the activities of other employees of the
Company or any of its subsidiaries as of the Date of Termination.

B-6



--------------------------------------------------------------------------------



 



24)   Oregon— The following counties in the State of Oregon:       Josephine,
Washington, Douglas, Curry, Jackson, Klamath, Clatsop, Columbia, Multnomah,
Clackamas, Yamhill, Tillamook       as well as any other counties in the State
of Oregon in which the Employee regularly (a) makes contact with customers of
the Company or any of its subsidiaries, (b) conducts the business of the Company
or any of its subsidiaries or (c) supervises the activities of other employees
of the Company or any of its subsidiaries as of the Date of Termination.   25)  
California— The following counties in the State of California:       Glenn,
Plumas, Sutter, Yuba, Colusa, Tehama, Fresno, San Mateo, Contra Costa, San
Joaquin, Stanislaus, Santa Clara, Mariposa, Orange, San Bernardino, Kern,
Ventura, Inyo, Riverside, Los Angeles, Monterey, Kings, Santa Barbara, Madera,
Tulare, San Benito, Merced, San Luis Obispo, Nevada, Alameda, Sacramento, El
Dorado, Amador, Yolo, Solano, San Diego, Imperial, Sonoma, Napa, Lake, Marin,
Santa Cruz, Calaveras, Placer, Butte, Mendocino, San Francisco, Mono, Tuolumne,
Del Norte, Siskiyou       as well as any other counties in the State of
California in which the Employee regularly (a) makes contact with customers of
the Company or any of its subsidiaries, (b) conducts the business of the Company
or any of its subsidiaries or (c) supervises the activities of other employees
of the Company or any of its subsidiaries as of the Date of Termination.      
Employee and the Company agree that, throughout the Employment Term, Employee
shall comply with all of the requirements and restrictions set forth in
Article 7 of the Agreement of which this Appendix B forms a part; however,
Employee and the Company agree that, notwithstanding anything to the contrary
contained in Article 7, Section 7.2 or 7.3 of the Agreement, Employee shall be
required to restrict his post-employment activities in the State of California
only to: (i) complying with the restrictions set forth in Article 7, Section 7.2
of the Agreement to the extent that Confidential Information constitutes a trade
secret under California law and (ii) complying with the restrictions set forth
in Article 7, Sections 7.3(c) and 7.3(d) of the Agreement. The parties hereby
acknowledge and agree that these modifications to the restrictions of Article 7,
Sections 7.2 and 7.3 as they relate to post-employment disclosure and
competition in the State of California are being entered into solely to comply
with the limitations provided in California law on the extent to which
nondisclosure and noncompetition agreements may be enforced. These modifications
do not reflect the parties’ agreement as to the extent of the limitations upon
disclosure and competition necessary to protect the legitimate interests of the
Company; rather, the provisions of Article 7 of the Agreement reflect such
agreement.   27.   Illinois— The following counties in the State of Illinois:  
    Cook, Lake, McHenry, Kane, DuPage, Will

B-7



--------------------------------------------------------------------------------



 



    as well as any other counties in the State of Illinois in which the Employee
regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   28.   Washington—
The following counties in the State of Washington:       King, Snohomish,
Kittitas, Pierce, Kitsap, Skagit, Chelan, Island       as well as any other
counties in the State of Washington in which the Employee regularly (a) makes
contact with customers of the Company or any of its subsidiaries, (b) conducts
the business of the Company or any of its subsidiaries or (c) supervises the
activities of other employees of the Company or any of its subsidiaries as of
the Date of Termination.   29.   Wisconsin— The following counties in the State
of Wisconsin:       Waukesha, Dodge, Ozaukee, Jefferson, Washington, Racine,
Walworth, Milwaukee, Winnebago, Fond du Lac, Green Lake, Calumet, Waushara,
Outagamie, Waupaca, Kenosha, Brown, Shawano, Oconte, Kewaunee       as well as
any other counties in the State of Wisconsin in which the Employee regularly (a)
makes contact with customers of the Company or any of its subsidiaries,
(b) conducts the business of the Company or any of its subsidiaries or
(c) supervises the activities of other employees of the Company or any of its
subsidiaries as of the Date of Termination.   30.   Ohio— The following counties
in the State of Ohio:       Monroe, Harrison, Noble, Belmont, Licking,
Jefferson, Guernsey, Fairfield, Muskingum, Perry, Knox, Delaware, Franklin,
Coshocton       as well as any other counties in the State of Ohio in which the
Employee regularly (a) makes contact with customers of the Company or any of its
subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.   31.   New Jersey—
The following counties in the State of New Jersey:       Burlington, Mercer,
Hunterdon       as well as any other counties in the State of New Jersey in
which the Employee regularly (a) makes contact with customers of the Company or
any of its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or any of its subsidiaries as of the Date of Termination.

B-8



--------------------------------------------------------------------------------



 



B.   Acknowledgment       The Company and Employee acknowledge that Employee’s
voluntary compliance with Article 6, Sections 6.2 and 6.3 constitutes a
significant part of the consideration for the Company’s agreement to make the
payments specified in Article 4 and 5. Therefore, the Company and Employee
acknowledge that it is the intent of this Agreement that if Employee engages in
conduct described as prohibited conduct in Article 6 Section 6.2 or 6.3, the
Company may suspend or eliminate payments under Article 4, including Section 4.4
of Article 4, and Article 5, including Section 5.4 of Article 5, during the
period of such conduct, even if the parties’ contractual prohibitions on such
conduct are determined to be invalid, illegal or unenforceable under applicable
law.       Furthermore, the parties acknowledge that any provision in this
Appendix B that permits Employee to engage, after the Date of Termination, in a
particular jurisdiction, in conduct otherwise prohibited by Article 6
Section 6.2 or 6.3 (for example, as in California and Nebraska) has been agreed
to solely in order to comply with the limitations provided in the law of that
jurisdiction on the extent to which nondisclosure and noncompetition agreements
may be enforced. Therefore, the parties acknowledge that, although Employee may
be permitted pursuant to this Appendix B to engage, after the Date of
Termination, in certain jurisdictions (such as California and Nebraska), in
conduct otherwise prohibited by Article 6 Section 6.2 or 6.3, if Employee does
engage in conduct prohibited by the provisions of Article 6 Section 6.2 or 6.3
(as such provisions appear in the Agreement without giving effect to any
modifications to such provisions made by this Appendix B), Employee will forfeit
his or her right to payments under Article 4, including Section 4.4 of
Article 4, and Article 5, including Section 5.4 of Article 5, during the period
of such conduct.

Agreed to and Accepted:

              Stewart Enterprises, Inc.   Employee                  
By:
           
 
           
 
  James W. McFarland   Effective Date: February 24, 2011    
 
  Compensation Committee Chairman                      
 
  Effective Date: February 24, 2011        

B-9